2 F.3d 1156
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re David M. COX, Debtor.O'CONNELL & GOYAK, Appellant,v.Ronald A. WATSON, Appellee.
No. 92-36859.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1993.Decided Aug. 9, 1993.

Before:  GOODWIN, FARRIS and THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
The judgment of the United States Bankruptcy Appellate Panel is affirmed for the reasons stated by that panel in its Memorandum Disposition filed August 21, 1992.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3